DAUKSCH, Judge.
This is an appeal from a summary judgment in a wrongful employment termination case. Because there are disputed issues of fact left unresolved we reverse the judgment. For instance, while it is the appellees’ contention appellant was hired around the end of September or the beginning of October, the appellant appears to be correct in his contention he began to work for the county on June 1. If he is correct then he may be entitled to certain procedural due process protections which were denied him by the county. The sum*306mary judgment is reversed. See Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED.
ORFINGER and COBB, JJ., concur.